Citation Nr: 1803898	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  14-10 714A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida




THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative disc disease and osteoarthritis (also claimed as lower back pain with difficulty walking and standing).



ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1973 to December 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.   Throughout the appeal period, the Veteran's lumbar spine degenerative disc disease and osteoarthritis has been manifested in muscle spasms of the thoracolumbar spine severe enough to result in an abnormal gait and functional loss due to pain on use equivalent to forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.

2.   The lumbar spine degenerative disc disease and osteoarthritis has resulted in mild incomplete paralysis of the sciatic nerve in the left lower extremity.


CONCLUSIONS OF LAW

1.   The criteria for a 20 percent (but no higher) evaluation for lumbar spine degenerative disc disease throughout the appellate period have been met.  38 U.S.C. §§ 1155, 5107, (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

2.   The criteria for a separate rating of 10 percent (but no higher) for mild incomplete paralysis of the sciatic nerve in the left lower extremity have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2 , 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

VA has duties to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by the letter dated July 2010.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was also afforded VA examinations in March 2014 and January 2011.  The two examinations were performed by medical professionals and the diagnoses were supported by findings in the examination reports including MRI results, and the Board finds that the VA examinations in this case are adequate.

Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.   Increased Rating

The Veteran seeks a disability rating in excess of 10 percent for her service-connected lumbar spine degenerative disc disease and osteoarthritis (also claimed as lower back pain with difficulty walking and standing).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Evidence to be considered in the appeal of an assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where a disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected low back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral or cervical strain). 

The evidence of record indicates that the Veteran has been diagnosed with lumbar degenerative disc disease and degenerative arthritis of the spine.  See, e.g., the August 2014 private treatment record, and the March 2014 VA examination report.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome. 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:

A disability evaluation of 100 percent is appropriate when the veteran shows unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

A disability evaluation of 50 percent is appropriate when the veteran shows unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

A disability evaluation of 40 percent is appropriate when the veteran shows forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

A disability evaluation of 20 percent is appropriate when the veteran shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

A disability evaluation of 10 percent is appropriate when the veteran shows forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply:

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the evidence during the appellate period, the record contains a January 2010 VA memo on the Veteran's application for Vocational Rehabilitation and Employment benefits, discussing the Veteran's ability to stand and lift objects.  The employment evaluation noted that the Veteran was limited in her ability to lift more than 10 lbs., stand, stoop, bend, kneel, push, and pull.

The Veteran filed her claim for an increased rating in July 2010.  In the claim, she said that her lower back pain originated when landing after a parachute jump in 1975.  She said that she did not seek treatment at the time of her injury but her lower back became more painful over time.  She indicated that she currently felt the need for a cane and that walking had become difficult for her.

The Veteran underwent a VA spinal examination in January 2011.  She told the examiner that her low back pain had become worse since her last exam.  The Veteran said that her back pain was at its worst in the morning and it felt like it was locking up at times.  The Veteran said that she had spasms and sharp pains in her back, primarily over her right sacroiliac joint.  She said that she had tried different mattresses and mattress toppers but they did not alleviate the pain.  The Veteran provided a history of fatigue, decreased motion, stiffness, spasm, and spine pain.  She did not report having any weakness.  The Veteran also said that she had severe flare-ups every two to four weeks, and the flare-ups were one to two weeks in duration.  The Veteran could not identify a particular cause for the flare-ups but found that rest, heat, and ice would alleviate the pain.  During her flare-ups, the Veteran was unable to move from bed except for short trips to the bathroom, and she relied on her roommate to get food for her.  The examiner found the Veteran's gait to be normal.  The Veteran's thoracolumbar flexion was from 0 to 90 degrees with pain starting at 50.  Her extension was 0 to 10 degrees with pain throughout.  Her left lateral flexion was 0 to 30 with pain throughout, and her left lateral rotation was 0 to 20 degrees.  The Veteran's right lateral flexion was 0 to 30 degrees with pain throughout, and her right lateral rotation was 0 to 20 degrees.  The examiner found objective evidence of pain after repetitive motion.  The Veteran did not display ankylosis.  The examiner reported she had not had any incapacitating episodes.  The Veteran reported having no history of urinary incontinence, frequency, urgency, or retention requiring catheterization.  She did not have nocturia, fecal incontinence, or obstipation.  She reported she did not experience numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  Reflex examination of the lower extremities revealed 1+ reflexes (hypoactive) on knee and ankle jerk in both extremities.  Sensory examination of both lower extremities revealed normal sensation to vibration, position, pain or pinprick, and light touch.  There were no dysesthesias.  Motor impairment testing was normal, muscle tone was normal, and there was no muscle atrophy.  Lasegue's sign was not positive.  The examiner reviewed spinal images taken in June 2006 and noted increased normal lumbar lordosis, facet joint arthritis of L4-L5, L5-S1, and degenerative disc disease of the 4th and 5th lumbar intervertebral spaces with no evidence of spondylolisthesis, dislocation, or bone destruction.  The examiner diagnosed lumbar spine degenerative disc disease and lumbar spine osteoarthritis resulting in increased lower back pain, decreased mobility, problems lifting and carrying, lack of stamina, and pain.

In January 2012, a VA facility performed a MRI on the Veteran's spine due to her reports of increased pain.  The examiner reported finding trace L3 on L4 retrolisthesis, but otherwise the lumbar vertebrae maintained anatomic alignment.  No acute compression fractures were found.  Bone marrow signal intensity was minimally heterogeneous and nonspecific.  Multilevel degenerative disc desiccation was found.  The examiner concluded that multilevel degenerative changes were present, moderate right foraminal stenosis with indentation upon the exiting right L5 nerve root at L5/S1.  No significant canal or foraminal narrowing was seen in the upper lumbar spine. 

In the Notice of Disagreement filed in March 2012, the Veteran said that the RO should consider more recent X-ray and MRI results and that she disagreed with the January 2011 examiner's opinion that her gait was normal.

An April 2012 VA physical therapy consult note indicates the Veteran has left lower extremity radicular pain.  The Veteran reported numbness/tingling in the soles of her feet at night.  Sensation was intact to light touch throughout dermatomes and reflexes were within normal limits and symmetric.  Straight leg raising testing was attempted, but stopped when the Veteran said she could not do it anymore.  

In a June 2012 letter to the VA, the Veteran said that her lower back pain worsened in October 2011, and that she had been able to hike in 2010, before the pain increased.

The Veteran underwent another VA spinal examination in March 2014.  The Veteran reported that her pain was in her lower back and both groins.  She said that standing too long in order to do household chores can aggravate her back pain.  She also said that her condition had worsened since the last VA examination.  The Veteran said that her pain had increased in intensity and frequency, and she described a constant burning pain that varied day to day.  She reported a sensation of an object the size of an orange on her left groin side and an object the size of a walnut on her right groin side.  The Veteran said that the burning pain radiated into the back of her left thigh, stopping at or below the knee.  The Veteran did not measure her range of motion during flare-ups.  The examiner found that the Veteran had 80 degrees of forward flexion but she felt pain at 50 degrees.  The Veteran had 15 degrees of thoracolumbar extension but pain began at 5.  The Veteran's right and left lateral flexion ended at 30 degrees, and pain began at 30.  The Veteran's right lateral rotation ended at 25 degrees with pain beginning at 20.  The Veteran's left lateral rotation ended at 25 degrees, with pain beginning at 25.  The Veteran did not show increased limitation in her range of motion following repetitive-use testing.  The examiner noted that although the Veteran's upper and lower extremities functioned normally, she used a cane and could walk only about 100 feet, and her condition would limit her ability to work due to difficulty standing, walking, lifting, and carrying objects.  The VA examiner found that the Veteran had functional loss in the following factors: less movement than usual; pain on movement; and interference with standing or weight-bearing.  Reflex, muscle strength, and sensory testing of the lower extremities was normal.  Straight leg raising test results for both lower extremities was negative.  The examiner found the Veteran had radicular pain due to radiculopathy and specifically noted the Veteran had mild constant pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity.  The examiner indicated the Veteran had mild radiculopathy of the left lower extremity involving the sciatic nerve.  The examiner indicated there were no other neurologic abnormalities related to the back condition, to include bowel or bladder problems.  The Veteran did not have ankylosis.  The examiner also noted localized tenderness to palpation and muscle spasms resulting in an abnormal gait, and found that the Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  The examiner indicated the Veteran had not had any incapacitating episodes during the past 12 month period.  The examiner reviewed imaging of the Veteran's lumbosacral spine taken in March 2012 and August 2013 and diagnosed degenerative disc disease and degenerative arthritis of the spine.  
In March 2014, a VA examiner reviewed the Veteran's file in order to determine whether the impairment to the Veteran's forward flexion in 2012 was caused by the Veteran's lumbar spine condition or by an anterior groin pain that the Veteran experienced in 2011 and 2012.  He found that the Veteran's impairment was at least as likely as not (50 percent or greater probability) a result of her anterior groin pain.  He noted that the Veteran's forward flexion had improved in her March 2014 VA examination, and that impairment caused by lumbar spine degenerative disc disease would not have resolved in that way.

The Veteran wrote to the VA again in April 2014, saying that her pain spread throughout her pelvis when she was 59 years old (in 2011) and in October 2011 she woke up unable to walk or stand without great pain.  She said that she now uses a cane when walking and that she cannot walk more than 200 feet or stand for more than five minutes without a back spasm.  The Veteran said that her lower back injury was "progressive and not getting better."

In August 2014, the Veteran consulted a private orthopaedic care provider and was examined for lower back pain.  She said that the pain had started two years earlier.  The provider described her gait as a limp and noted that the MRI results indicated lumbar degenerative disc disease, which he opined was worse at L5-S1.  The physician recommended surgery.

In June 2015 a private care provider signed a statement for the Veteran which indicated that the Veteran was unable to lift or drive, was very limited in sitting or standing, but able to perform activities of daily living and use public transportation.

Based on a thorough review of the record, the Board finds that a rating of 20 percent is warranted for the Veteran's low back disability under the General Rating Formula for Diseases and Injuries of the Spine.  The March 2014 VA examination report clearly states that the Veteran has muscle spasms of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal countour.  The report describes the Veteran's gait as antalgic.  The August 2014 private orthopaedic report also described the Veteran's gait as abnormal.  These two reports were prepared by medical professionals, and they are thus competent for VA purposes.  The reports were prepared after a physical examination of the Veteran and a review of the available imaging of the Veteran's spine and they are consistent, and thus they are credible and the Board finds that they hold substantial probative weight.  The only evidence showing that the Veteran's gait was not abnormal was the January 2011 VA examination.  After weighing the evidence, the Board resolves any doubt in the Veteran's favor and finds that the Veteran's muscle spasms are severe enough to result in an abnormal gait.  

Additionally, regarding limitation of forward flexion, on January 2011 forward flexion was to 90 degrees with pain noted at 50 degrees and resulting in functional loss of decreased mobility, problems lifting and carrying, and lack of stamina.  On March 2014 VA examination, forward flexion was to 80 degrees with pain at 50 degrees; however, the examiner noted functional loss resulted in less movement than normal, pain on movement, and interference with standing or weight-bearing.  The Board notes that the March 2014 examiner also opined that decreased limitation of motion in 2011 and 2012 was at least as likely as not a result of anterior groin pain and not the service-connected lumbar spine disability, noting that forward flexion had improved on March 2014 examination.  However, a review of the VA examination reports reflects that forward flexion actually decreased from the January 2011 examination to the March 2014 examination, and that at both examinations pain was noted to begin at 50 degrees.  Therefore, the Board resolves any reasonable doubt in the Veteran's favor and finds that when considering DeLuca factors of pain and associated functional loss, the Veteran's forward flexion during the appeal period most nearly approximated flexion greater than 30 degrees, but not greater than 60 degrees, the criteria for a 20 percent rating. 

With respect to ratings higher than 20 percent, the Veteran did not display unfavorable ankylosis of the entire spine or unfavorable ankylosis of the thoracolumbar spine to warrant a 100 or 50 percent rating, respectively.  Moreover, the Veteran has not displayed forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, which would warrant a rating of 40 percent.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  The Board recognizes the Veteran's complaints of pain and functional loss as a result of her low back disability, notably her difficulty walking and standing.  As noted above, the Veteran told the January 2011 VA examiner of her increased pain, functional impairment, and frequent flare-ups.  As noted above, in the March 2014 examination, the Veteran reported increased, constant pain and said that standing too long in order to do household chores can aggravate her back pain.  The examiner also noted the Veteran's limitations in working and in general, as detailed above.  However, the competent and probative evidence of record does not indicate functional loss due to the Veteran's low back disability that would more nearly approximate forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the thoracolumbar spine. 

Additionally, the evidence does not show the Veteran had incapacitating episodes during the appeal period.  Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Note (1) of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  There is no evidence indicating that the Veteran experienced any incapacitating episodes requiring prescribed bed rest during this period.  The January 2011 VA examination report noted that there had been no incapacitating episodes of spine disease, and the March 2014 VA examination report noted that there had been no incapacitating episodes within the previous 12 months.  Furthermore, the Veteran's treatment records are silent for any incapacitating episodes or physician-prescribed bed rest.  As there is no evidence of required bed rest during the appeal period, a higher rating is not warranted under the rating criteria for intervertebral disc syndrome.

Consequently, the Board finds that a 20 percent (but no higher) rating is warranted for the Veteran's lumbar spine degenerative disc disease and osteoarthritis disability.
III.   Separate Rating for Left Lower Extremity Radiculopathy

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected lumbosacral spine disability that warrant a separate rating.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  As noted above, there is no evidence of any bowel or bladder impairments related to the service-connected IVDS and no neurological impairment to the right lower extremity.  However, the Board does conclude that there is radiculopathy of the left lower extremity.

Under the Diagnostic Code 8520 criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or at most, the moderate degree.  See 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding assignment of a disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6; see Miller v. Shulkin, 28 Vet. App. 376 (2017) (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).

The March 2014 VA examiner found mild sciatic nerve pain and paralysis in the Veteran's left lower extremity.  The examiner noted the Veteran had mild constant pain, mild paresthesias and/or dysesthesias, and mild numbness in the left lower extremity.  The private physician who treated the Veteran in August 2014 found the Veteran's sensation in her lower extremities to be intact to light touch.  Both reports were performed by licensed medical professionals and their conclusions are based on observations described in the reports, rendering the reports credible, competent and of substantial probative weight.

For these reasons, the Board finds that left lower extremity radiculopathy has been manifested by mild incomplete paralysis of the sciatic nerve (the criteria for a 10 percent rating).  Resolving reasonable doubt in favor of the Veteran, an initial rating of 10 percent under Diagnostic Code 8520 for mild incomplete paralysis of the sciatic nerve for the left lower extremity is warranted.  38 C.F.R. §§ 4.3, 4.7.

The Board further finds that a rating in excess of 10 percent for the left lower extremity radiculopathy is not warranted for any part of the rating period on appeal.  The findings at most reflect mild sciatic nerve impairment.  Notably, the record reflects only sensory involvement that has been noted to be no more than mild.  The weight of the lay and medical evidence demonstrates that the left lower extremity radiculopathy has not more nearly approximated moderate incomplete paralysis of the sciatic nerve (the criteria for a 20 percent rating).

For these reasons, and resolving any doubt in favor of the Veteran, the Board finds that a separate 10 percent, but no higher, disability rating under Diagnostic Code 8520 for left lower extremity radiculopathy is warranted.  38 C.F.R. § 4.3, 4.7.





ORDER

Entitlement to an evaluation of 20 percent (but no higher) for the appeal period is granted for lumbar spine degenerative disc disease and osteoarthritis (also claimed as lower back pain with difficulty walking and standing), subject to the regulations governing the payment of monetary awards.

A separate 10 percent (but no higher) disability rating for left lower extremity radiculopathy is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


